Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, First Action

Status of Claims
Claims 24-43 are pending.
Claims 24-43 are rejected.
	Claims 31, 32 and 39 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a CON of 16/612,976, 11/12/2019, which is a 371 of PCT/US2018/032422, 05/11/2018, which claims benefit of 62/505,244, 05/12/2017. It is noted that this application names the inventor or at least one joint inventor named in prior application 16/612,976. (The specifications filed with applications 16/932,674 and 16/612,976 appear to be the same; i.e., instant application 16/932,674 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).)
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
However, it is noted that the limitations described in claims 25-30 and some of the limitations described in claims 42 and 43 are not recited in the originally-filed specification nor in any of the domestic priority documents, as cited above. Specifically, claims which describe the therapeutic agent as a nucleic acid and/or vector, and which is administered as such, are not recited in the instant specification or priority documents.
Therefore, the effective filing date of claims 25-30, 42 and 43 is the filing date of the instant application which is 17 July 2020. In addition, for the abovestated reason, the domestic priority claim should be changed from “CON” (continuation) to “CIP” (continuation-in-part) (e.g., on the Application Data Sheet and on the Filing Receipt) in view of the recitation of new subject matter in the claims.
Claims 24 and 31-41 have the effective filing date of 12 May 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
It is noted that the information disclosure statement (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application No. 16/612,976.

Drawings
The drawings were received on 17 July 2020.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

(1) It is noted that Applicant filed a substitute specification on 23 September 2020, in response to a Notice mailed July 28, 2020. However, it is not clear which copy of the specification is the “marked up” copy and which is the “clean” copy, because they are not so identified. Therefore, it is not clear what alterations were made in the originally-filed specification so as to necessitate the filing of a substitute specification.
For the purpose of examination, the specification filed 23 September 2020 will be the specification referenced to (when relevant) in this Office Action.

(2) The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

Claim 25 recites: “The method of claim 24, wherein the therapeutic agent is a nucleic acid encoding a protein that is deficient or absent in the subject.”
Claim 26 recites: “The method of claim 25, wherein the nucleic acid is present in a vector.”
Claim 27 recites: “The method of claim 26, wherein the vector is a liposome, a lipid nanoparticle, or a stable nucleic acid lipid particle.”
Claim 28 recites: “The method of claim 25, wherein the immune tolerance is induced to the nucleic acid or to the vector.”
Claim 24 recites: “…, the method comprising administering to the subject a therapeutically effective amount of an immune modulator and a therapeutic agent…”
Claim 42 recites: “A method of treating or preventing Pompe disease in a patient, the method comprising: i) administering to the patient a therapeutically effective amount of a nucleic acid encoding acid alpha-glucosidase (GAA), and…”

However, there is no explanation, description or definition in the specification which describes the administration of a nucleic acid encoding a protein (that is deficient or absent in the subject) or a vector, within the context of the claimed subject matter. The specification recites: “As used herein, the term ‘therapeutic agent’ refers to any compound (e.g., protein, enzyme, peptide, nucleic acid, chemical compound, small molecule, pharmaceutical formulation, or combinations thereof) that is capable of producing a beneficial effect in the subject” (specification filed 09/23/2020, pg. 9, para. [00046]). That is, there is a generic reference to any nucleic acid that is capable of producing a beneficial effect in the subject, but there is no recitation (or working examples) which show a nucleic acid encoding a protein that is deficient or absent in the subject. There is no recitation of the term ‘vector’ in the specification.
In order to provide proper antecedent basis, Applicant should indicate where in the specification these concepts are explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the terms appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)).

(3) Claim 40 recites: “The method of claim 24, wherein the immune modulator is administered orally about one day to about one minute before the therapeutic agent is administered.”

However, there is no explanation, description or definition in the specification which describes the oral administration of the immune modulator about one day to about one minute before the therapeutic agent, within the context of the claimed subject matter. The specification recites: “…, the immune modulator is administered subcutaneously about 15 minutes before the therapeutic agent” (spec., pg. 5, para. [00021]); and  “…, methotrexate was administered 15 minutes (if subcutaneous) or 1 hour (if oral) before infusion initiation and again on the following 2 days” (spec., pg. 17, para. [00090]).
In order to provide proper antecedent basis, Applicant should indicate where in the specification this concept is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the concept appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)).

Claim Objections
Claims 31, 32 and 39 are objected to because of the following informalities:

(1) Claim 31 recites: “…, wherein the metabolic disorder is Fabry Disease,…, GSDs types I-VII, IX, XI, XII and XIII,…, MPS diseases including MPS I (Hurler, Hurler-Scheie, or Scheie syndrome), MPS II (Hunter disease), and MPS VI (Maroteaux-Lamy syndrome),…”
However, because it is not stated in the claim itself what the acronyms ‘GSDs’ and ‘MPS’ stand for, the claim may be misinterpreted, as read strictly within the context of the claimed subject matter. The specification recites:  “The term ‘glycogen storage disease’ or ‘GSD’ refers to…” (specification filed 09/23/2020, pg. 9, para. [00045]). The abbreviation ‘MPS’ is not explained, described or defined in the specification. However, within the context of the claimed subject and the citations of so-called MPS diseases, the acronym will be interpreted to mean ‘mucopolysaccharide storage’.
Therefore, ‘GSDs’ will be interpreted to mean ‘glycogen storage diseases’ and ‘MPS’ will be interpreted to mean ‘mucopolysaccharide storage’. However, in order to avoid misinterpretation of the acronyms ‘GSDs’ and ‘MPS’, the full name for which each abbreviation stands should be incorporated into the claim text at the first recitation of 'GSDs' and ‘MPS’ (preferably, the full name followed by the abbreviation in parenthesis).
(2) Claim 32 recites: “The method of claim 24, wherein in the metabolic disease is Pompe disease”, which, for the purpose of claim language consistency, should read: “The method of claim 24, wherein in the metabolic disorder is Pompe disease.”
(3) Claim 39 recites: “…, wherein the immune modulator is administered at about a daily dose of 0.4 mg/kg body weight…”, which should read: “…, wherein the immune modulator is administered at a daily dose of about 0.4 mg/kg body weight…” (Compare to a similar use of the term ‘about’ in claim 37.)

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 24-41 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claims 25-41 are dependent on claim 24, contain the limitations of claim 24, and, therefore, are rejected for the same reason.]

(1) Claims 24-41 fail to comply with the written description requirement, because the claim text(s) recite(s) limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.

Claim 24 recites: “A method of inducing immune tolerance to gene therapy in a subject suffering from a metabolic disorder, the method comprising administering to the subject a therapeutically effective amount of an immune modulator and a therapeutic agent such that immune tolerance is induced in the subject.”

However, the general description in the specification and Applicant’s working examples only show the induction of immune tolerance in subjects with Pompe disease (specification filed 09/23/2020, e.g., pp. 16-33, Examples 1 thru 3). The term “metabolic disorder” is quite broad.  It is well known that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is a substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (MPEP 2163.05 (I)(B)). In the instant case, the genus ‘metabolic disorder’ is represented by the single described species ‘Pompe disease’.
In addition, satisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (MPEP (II)(3)(ii)). 
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the claimed subject matter or the recitation of the term ‘metabolic disorders’ in the claim can be revised to the citation of disorder(s) that is/are supported by the specification.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, 31 and 36 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 28 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim.

(1) Claim 28 recites: “The method of claim 25, wherein the immune tolerance is induced to the nucleic acid or to the vector.”
     Claim 25 recites: “…, wherein the therapeutic agent is a nucleic acid encoding a protein that is deficient or absent in the subject.”

However, claim 25 does not recite the term ‘vector’.
For the purpose of compact prosecution, the claim will be interpreted to read: “The method of claim 26, wherein the immune tolerance is induced to the nucleic acid or to the vector.”
Prior art will be applied according to this interpretation.

Claims 31 and 36 are indefinite because the metes and bounds of the claimed subject matter are not clear.

(2) Claim 31 recites: “…, wherein the metabolic disorder is Fabry Disease,…,  MPS diseases including MPS I (Hurler, Hurler-Scheie, or Scheie syndrome), MPS II (Hunter disease), and MPS VI (Maroteaux-Lamy syndrome),…”

Claim 31 recites a broad and narrow limitations in the same claim. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c). In addition, the Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

(3) Claim 36 recites: “…, wherein the immune modulator is administered at a transient low-dose.”

However, it is not clear what the term 'low-dose' means numerically because it is not clear what dose (numerically) is typically administered in the same or other applications, within the context of the claimed subject matter. That is, there is no numerical basis for comparison. The specification recites: "The terms 'transient low-dose', and 'low-dose, brief-course', are used herein interchangeably to mean a dosage regimen wherein the immune modulator is administered at a lower dose (e.g., one-half, one-third, one-fourth, one-fifth, one-sixth, one-seventh, one-eighth, one-ninth, one-tenth of the dose) than it is typically administered for in the same or other applications and for a brief period of time to avoid prolonged immunosuppression (spec., pg. 12, para. [00063] thru pg. 13, cont. para. [00063]). 
That is, the term 'low-dose' is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The definition, explanation or description given for the term 'low-dose' is unclear as to a numerical standard for comparison. This term will be defined by its plain meaning at the discretion of the Examiner, as it applies to the claim language (see MPEP 2111.01).
For the purpose of compact prosecution, the term 'low-dose' will be considered to mean any dosage of an immune modulator cited in the prior art, whether or not the term is described in the prior art as 'low-dose' (unless the dosage in the prior art is specifically described as a 'high' dosage or some level other than 'low dose').
Prior art will be applied according to this interpretation.



Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-34, 36-38, 42 and 43 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Kishnani et al. (U.S. Patent Application Publication No. 2015/0037329 A1).

Kishnani et al. addresses the limitations of claims 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 36, 37, 38, 42 and 43.
Regarding claims 24, 29, 30, 31, 32, 34, 42 and 43, Kishnani et al. discloses methods of preventing formation or reducing antibody titers. The described invention relates to a method of preventing or reducing antibody titers in patients undergoing protein replacement therapy (PRT) or other therapy involving the administration of a proteinaceous therapeutic agent. The described invention also finds application in gene replacement therapy, or other therapeutic modality or modalities (used alone or in combination) involving the administration of exogenous substances for potential therapeutic benefit. The described invention further relates to compounds and compositions suitable for use in such methods (pg. 2, para. [0016] thru pg. 3, cont. para. [0016] [Claim 24- A method of inducing immune intolerance to gene therapy in a subject]). 
A proteasome inhibitor that induces plasma cell depletion is administered to a patient undergoing PRT and in whom an immune response to the therapeutic protein has been established. The proteasome inhibitor is administered in an amount and under such conditions to make it possible to achieve a reduction in antibodies specific for the therapeutic protein and/or vector and/ or protein product of gene therapy (pg. 3, para. [0026]). The proteasome inhibitor, bortezomib, decreases antibody titers by eliminating the source of antibody titer formation, that is, long- and short-lived plasma cells (pg. 2, para. [0015]). One study shows the effect of bortezomib on the suppression of antibodies against rhGAA in a GAA-KO (alpha-glucosidase knock out) mouse model with enzyme replacement therapy (ERT) using Myozyme (recombinant human alglucosidase alfa (rhGAA)) (pg. 9, para. [0051], Example 1). GAA-KO mice represent a mouse model for Pompe disease (pg. 2, para. [0012] [Claim 24- a subject suffering from a metabolic disorder, the method comprising administering to the subject a therapeutically effective amount of an immune modulator and a therapeutic agent such that immune tolerance is induced in the subject] [Claim 29- the protein is acid alpha-glucosidase (GAA)] [Claim 30- the GAA is recombinant human GAA (rhGAA)] [Claim 31- the metabolic disorder is, minimally, Pompe disease] [Claim 32- the metabolic disease is Pompe disease] [Claim 34- the immune modulator is, minimally, methotrexate or bortezomib] [Claim 42- A method of treating or preventing Pompe disease in a patient, the method comprising: i) administering to the patient a therapeutically effective amount of a nucleic acid encoding acid alpha-glucosidase (GAA), and ii) administering to the patient a therapeutically effective amount of one or more immune modulators] [Claim 43- the one or more immune modulators are, minimally, methotrexate or bortezomib]). 
	Further regarding claim 42, and regarding claims 25, 26, 27 and 28, gene therapy with vectors (viral or non-viral) is sometimes complicated because of an immune response against the vector carrying the gene. The plasmids used for nonviral gene therapy, alone or in combination with liposomes or electrotransfer, can stimulate immune responses (pg. 2, para. [0011]). In a Pompe disease knock-out mouse model (GAA-KO), treatment with AAV2/8 (adeno associated virus vector) containing hGAA under the control of CMV enhancer/chicken B-actin (CB) promotor (AAV-CBhGAApA) resulted in enzyme production in various tissues (pg. 2, para. [0012] [Claim 25- the therapeutic agent is a nucleic acid encoding a protein that is deficient or absent in the subject] [Claim 26- the nucleic acid is present in a vector] [Claim 27- the vector is a liposome, a lipid nanoparticle, or a stable nucleic acid lipid particle] [Claim 28- the immune tolerance is induced to the nucleic acid or to the vector] [Claim 42- administering to the patient a therapeutically effective amount of a nucleic acid]).
	Regarding claim 33, patient is a 5.6 year old Caucasian male diagnosed with Pompe disease at the age of 3.5 years based on reduced GAA activity in muscle and confirmed by mutation analysis (homozygous for c.1655T>C). Cross reactive immunologic material (CRIM) testing through western blot on skin fibroblast revealed CRIM positive status (pg. 12, para. [0076] [Claim 33- the subject is a treatment-naive cross-reactive immunological material (CRIM)-positive lysosomal storage disease patient]).
	Regarding claims 36, 37 and 38, a preferred protocol involves the use of bortezomib together with methotrexate, rituximab and IVIG (see also FIGS. 6A and 6B) (pg. 9, para. [0049]). Figure 6A shows the administration of the immune modulator methotrexate at 0.4mg/kg body weight. The methotrexate (Mtx) and Myozyme (therapeutic agent rhGAA) were administered several times including at days 14-15-16 and days 28-29-30 (Fig. 6A [Claim 36- the immune modulator is administered at a transient low-dose] [Claim 37- the immune modulator is administered at a dose of about 0.1 mg/kg body weight to about 0.6 mg/kg body weight] [Claim 38-the immune modulator is administered concurrently with the therapeutic agent]).
	
	It is noted that Applicant’s specification recites:  “As used herein, the term ‘about’ in association with a numerical value means that the numerical value can vary plus or minus by 5% or less of the numerical value” (specification filed 09/23/2020, pg. 7, para. [00038]). 
	It is noted that Applicant’s specification recites: “The terms, ‘improve’, ‘enhance’, ‘prevent’, ‘preempt’, or ‘reduce’, as used herein, indicate values that are relative to a baseline measurement, such as a measurement in the same individual prior to initiation of the treatment described herein, or a measurement in a control individual (or multiple control individuals) in the absence of the treatment described herein (spec., pg. 14, para. [00073] thru pg. 15, cont. para. [00073]).
	Therefore, the terms ‘about’ (claims 37 and 39-41) and ‘preventing’ (claim 42) will be interpreted according to these guidelines.

	Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 24-43 are rejected under 35 U.S.C. §103 as being unpatentable over Kishnani et al. (U.S. Patent Application Publication No. 2015/0037329 A1) in view of Banugaria et al. ((2013) PLoS ONE 8(6): 1-11).

Claims 24-34, 36-38, 42 and 43 are rejected by Kishnani et al. in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.

Kishnani et al. further teaches that the proteasome inhibitor can also be administered through other routes including but not limited to orally, subcutaneously, intramuscularly, intrathecally, intraperitoneally (pg. 8, para. [0042] [proteasome inhibitor = immune modulator, e.g., bortezomib]). Figure 6A shows that the methotrexate was administered then the Myozyme in instances where the immune modulator and therapeutic agent are administered concurrently (Fig. 6A). Figure 6A also shows that methotrexate (Mtx) and then Myozyme are administered for two cycles of three days per cycle (Fig. 6A). The proteasome inhibitors described herein or elsewhere can be used in connection with additional immunomodulating therapeutic agents, or their derivatives, in various combinations and proportions thereof. Such derivatives include rituximab, corticosteroids (e.g., Prednisolone) and methotrexate. A preferred protocol involves the use of bortezomib together with methotrexate, rituximab and IVIG (intravenous gamma globulin) (pg. 9, para. [0049]).

Kishnani et al. does not show: 1) the immune modulator is a combination of methotrexate and prednisone [Claim 35]; 2) the immune modulator is administered at a minimum of 3 cycles [Claim 39]; 3) the immune modulator is administered about one day to about one minute before the therapeutic agent is administered [Claim 40]; and 4) the immune modulator is administered about 15 minutes before the therapeutic agent [Claim 41].

Banugaria et al. addresses the limitations of claim 39.
Banugaria et al. teaches that Pompe disease (OMIM 232300; acid maltase deficiency, glycogen storage disease type II) is an autosomal recessive deficiency of lysosomal acid alpha-glucosidase (GAA) that results in progressive glycogen accumulation. Classic infantile Pompe disease (IPD) is characterized by cardiomegaly, respiratory insufficiency, and profound hypotonia. Enzyme replacement therapy (ERT) with recombinant human acid alpha glucosidase (rhGAA; alglucosidase alfa) has been commercially available since 2006, and has led to improved clinical outcome measures (pg. 2, column 1, para. 1 [nexus to Kishnani et al.] [treat Pompe disease, therapeutic agent is rhGAA]).
Regarding claim 39, Figure 3 shows an ITI (immune tolerance induction) treatment regimen that includes administration of methotrexate (04.mg/kg) and alglucosidase alfa (rhGAA). The methotrexate is administered for three cycles with three days per cycle (pg. 4, Fig. 3 [Claim 39- the immune modulator is administered at about a daily dose of 0.4 mg/kg body weight for a minimum of 3 cycles, with three days per cycle]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of inducing immune tolerance to gene therapy in a subject suffering from a metabolic disorder (e.g. Pompe disease), the method comprising administering to the subject a therapeutically effective amount of an immune modulator (i.e., methotrexate) and a therapeutic agent (i.e., rhGAA) such that immune tolerance is induced in the subject, as shown by Kishnani et al., by administering the immune modulator at about a daily dose of 0.4 mg/kg body weight for a minimum of 3 cycles, with three days per cycle [Claim 39], as shown by Banugaria et al., with a reasonable expectation of success, because Banugaria et al. shows a method for treating Pompe disease by administering methotrexate and rhGAA, which is the method, shown by Kishnani et al. (MPEP 2143 (I)(G)).
In addition, even in the absence of Banugaria et al., it would have been obvious to have administered the immune modulator for a minimum of 3 cycles [Claim 39], because Kishnani et al. shows administration of two cycles of the immune modulator (methotrexate at 0.4 mg/kg body weight) at three days per cycle. Therefore, barring a showing of criticality for the specific limitation, it would have been obvious to have administered the immune modulator for three cycles instead of two cycles, depending on the therapeutic requirements of a specific subject, with the reasonably predictable expectation that immune tolerance would have been induced in the subject suffering from a metabolic disease, such as Pompe disease (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have: 1) administered a combination of methotrexate and prednisone as the immune modulator [Claim 35]; 2) administered the immune modulator about one day to about one minute before the therapeutic agent [Claim 40]; and 3) administered the immune modulator about 15 minutes before the therapeutic agent [Claim 41], with a reasonable expectation of success, because Kishnani et al. teaches that prednisone would be an equivalently effective immune modulator (e.g., instead of bortezomib), and shows that methotrexate is administered followed by Myozyme on the same day. Therefore, barring a showing of criticality for the specific limitations, it would have been obvious to have optimized the timing of the administration of the immune modulator followed by the therapeutic agent to be one minute apart or 15 minutes apart, with the reasonably predictable expectation that immune tolerance would have been induced in the subject suffering from a metabolic disease, such as Pompe disease (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of therapeutic administration of medications for the treatment of a lysosomal storage disease, such as Pompe disease, would optimize the treatment regimen by selecting those immune modulators which the patient is most responsive to (e.g., bortezomib, methotrexate and/or prednisone) and by selecting the timing of drug administration (immune modulator and therapeutic agent) so as to elicit the most beneficial therapeutic response in the patient.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

(1) Claims 24, 29-32, 34, 36, 38, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 16/612,976.

The claimed subject matter of instant Application No. 16/932,674 is: 
 A method of inducing immune tolerance to gene therapy in a subject suffering from a metabolic disorder. The method comprises administering to the subject a therapeutically effective amount of an immune modulator and a therapeutic agent such that immune tolerance is induced in the subject. A method of treating or preventing Pompe disease in a patient. The method comprises: i) administering to the patient a therapeutically effective amount of a nucleic acid encoding acid alpha-glucosidase (GAA), and ii) administering to the patient a therapeutically effective amount of one or more immune modulators. The protein is acid alpha-glucosidase (GAA) [= therapeutic agent]. The GAA is recombinant human GAA (rhGAA). The metabolic disorder is, minimally, Pompe disease. The metabolic disease is Pompe disease. The immune modulator is methotrexate, rituximab, prednisone, or bortezomib. The immune modulator is administered at a transient low-dose. The immune modulator is administered concurrently with the therapeutic agent.

The claimed subject matter of copending Application No. 16/612,976 is:
A method of inducing immune tolerance to enzyme replacement therapy (ERT) in a subject suffering from Pompe disease. The method comprises administering to the subject a therapeutically effective amount of recombinant human GAA (rhGAA); and administering at the initiation of ERT a transient low-dose of methotrexate such that immune tolerance to rhGAA is induced in the subject. A method of reducing or preventing the formation of titers of antibodies for enzyme replacement therapy (ERT) in a subject from Pompe disease. The method comprises administering to the subject a therapeutically effective amount a transient low-dose of methotrexate and recombinant human GAA (rhGAA). The methotrexate is administered at the initiation of ERT. Antibody formation is reduced or prevented.
 
Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the methods of inducing immune tolerance, and reducing or preventing the formation of titers of antibodies, described in copending Application No. 16/612,976, exhibits a minor species modification that anticipates the methods of inducing immune tolerance, and treating or preventing Pompe disease, described in instant Application No. 16/932,674.
	The minor species variation is the administration of methotrexate at the initiation of enzyme replacement therapy.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

(2) Claims 24, 29-31 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-8 of Patent  No. 10,028,993 B2.

The claimed subject matter of instant Application No. 16/932,674 is: 
 A method of inducing immune tolerance to gene therapy in a subject suffering from a metabolic disorder. The method comprises administering to the subject a therapeutically effective amount of an immune modulator and a therapeutic agent such that immune tolerance is induced in the subject. The protein is acid alpha-glucosidase (GAA) [= therapeutic agent]. The GAA is recombinant human GAA (rhGAA). The metabolic disorder is, minimally, Fabry disease. The immune modulator is methotrexate, rituximab, prednisone, or bortezomib.

The claimed subject matter of Patent No. 10,028,993 is: 
A method of reducing titers of antibodies specific for a therapeutic agent, wherein said therapeutic agent is a proteinaceous replacement for alpha-galactosidase A, in a patient suffering from Fabry disease treated with said therapeutic agent. The method comprises administering to said patient a proteasome inhibitor in an amount and under conditions such that said antibody titers are reduced. A method of reducing the incidence of the formation in a patient suffering from Fabry disease of antibodies specific for a therapeutic agent. The method comprises administering to said patient, prior to administration of said therapeutic agent, an amount of proteasome inhibitor sufficient to effect said reduction. Said therapeutic agent is a proteinaceous replacement for alpha-galactosidase A (GAA). Said proteinaceous replacement is recombinant human alpha-galactosidase A (rhGAA). Said proteasome inhibitor is bortezomib.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the methods of reducing titers of antibodies for a specific therapeutic agent in a patient suffering from Fabry disease, and reducing the incidence of the formation of antibodies specific for a therapeutic agent in a patient suffering from Fabry disease, described in Patent No. 10,028,993, exhibit a minor species modification that anticipates the method of inducing immune tolerance described in instant Application No. 16/932,674.
The minor species variation is the time regimen for the administration of the proteasome inhibitor; i.e., prior to administration of said therapeutic agent.

(3) Claims 24, 29-31 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-8 of Patent  No. 9,592,247 B2.

The claimed subject matter of instant Application No. 16/932,674 is: 
 A method of inducing immune tolerance to gene therapy in a subject suffering from a metabolic disorder. The method comprises administering to the subject a therapeutically effective amount of an immune modulator and a therapeutic agent such that immune tolerance is induced in the subject. The protein is acid alpha-glucosidase (GAA) [= therapeutic agent]. The GAA is recombinant human GAA (rhGAA). The metabolic disorder is, minimally, MPS disease. The immune modulator is methotrexate, rituximab, prednisone, or bortezomib.

The claimed subject matter of Patent No. 9,592,247 is: 
A method of reducing titers of antibodies specific for a therapeutic agent, wherein said therapeutic agent is a proteinaceous replacement in a patient suffering from mucopolysaccharide storage (MPS) disorder treated with said therapeutic agent. The method comprises administering to said patient a proteasome inhibitor in an amount and under conditions such that said antibody titers are reduced. A method of reducing the incidence of the formation in a patient suffering from mucopolysaccharide storage disorder of antibodies specific for a therapeutic agent. The method comprises administering to said patient, prior to administration of said therapeutic agent, an amount of proteasome inhibitor sufficient to effect said reduction. Said therapeutic agent is a proteinaceous replacement. Said proteinaceous replacement is recombinant human GAA (rhGAA). Said proteasome inhibitor is bortezomib.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the methods of reducing titers of antibodies for a specific therapeutic agent in a patient suffering from mucopolysaccharide (MPS) storage disorder, and reducing the incidence of the formation of antibodies specific for a therapeutic agent in a patient suffering from mucopolysaccharide (MPS) storage disorder, described in Patent No. 9,592,247, exhibit a minor species modification that anticipates the method of inducing immune tolerance described in instant Application No. 16/932,674.
The minor species variation is the time regimen for the administration the proteasome inhibitor; i.e., prior to administration of said therapeutic agent.

(4) Claims 24, 29-32, 34, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of Patent No. 8,809,282 B2.

The claimed subject matter of instant Application No. 16/932,674 is: 
 A method of inducing immune tolerance to gene therapy in a subject suffering from a metabolic disorder. The method comprises administering to the subject a therapeutically effective amount of an immune modulator and a therapeutic agent such that immune tolerance is induced in the subject. A method of treating or preventing Pompe disease in a patient. The method comprises: i) administering to the patient a therapeutically effective amount of a nucleic acid encoding acid alpha-glucosidase (GAA), and ii) administering to the patient a therapeutically effective amount of one or more immune modulators. The protein is acid alpha-glucosidase (GAA) [= therapeutic agent]. The GAA is recombinant human GAA (rhGAA). The metabolic disorder is, minimally, Pompe disease. The metabolic disease is Pompe disease. The immune modulator is methotrexate, rituximab, prednisone, or bortezomib.

The claimed subject matter of Patent No. 8,809,282 is: 
A method of reducing titers of antibodies specific for a therapeutic agent, wherein said therapeutic agent is a proteinaceous replacement in a patient suffering from Pompe disease treated with said therapeutic agent. The method comprises administering to said patient a proteasome inhibitor in an amount and under conditions such that said antibody titers are reduced. A method of reducing the incidence of the formation in a patient suffering from Pompe disease of antibodies specific for a therapeutic agent. The method comprises administering to said patient, prior to the administration of said therapeutic agent, an amount of proteasome inhibitor sufficient to effect said reduction. Said therapeutic agent is a proteinaceous replacement for GAA. Said proteinaceous replacement is recombinant human GAA (rhGAA). Said proteasome inhibitor is bortezomib.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the methods of reducing titers of antibodies for a specific therapeutic agent in a patient suffering from Pompe disease, and reducing the incidence of the formation of antibodies specific for a therapeutic agent in a patient suffering from Pompe disease, described in Patent No. 8,809,282, anticipate the method of inducing immune tolerance described in instant Application No. 16/932,674.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651